Citation Nr: 1200247	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for residuals, right knee injury with chondromalacia, post-operative (a right knee disability).

2.  Entitlement to an evaluation in excess of 20 percent disabling for wedging, C-5 due to trauma (a cervical spine disability or neck disability).

3.  Entitlement to service connection for right shoulder impingement (right shoulder disability) as secondary to service-connected cervical spine disability.

4.  Entitlement to service connection for left knee retropatellar pain syndrome (left knee disability) as secondary to service-connected right knee disability.

5.  Entitlement to service connection right hip arthralgia (right hip disability) as secondary to service-connected right knee disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2005, April 2009, and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the veteran, and finally, the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).

Right Knee Disability

In his August 2010 substantive appeal regarding the issue of entitlement to an evaluation in excess of 20 percent disabling for a right knee disability, the Veteran requested a hearing before the Board.  To date, there is no indication that he has since withdrawn this request in writing and he has not yet been scheduled for a Board hearing.

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for the next available hearing (as to his claim for entitlement to an evaluation in excess of 20 percent disabling for a right knee disability) before a Veterans Law Judge from the Board in the order that the request has been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Cervical Spine Disability

In September 2009, pursuant to a claim for a higher evaluation submitted in August 2009, the RO issued a rating decision increasing the Veteran's disability evaluation for a cervical spine disability from 10 percent disabling to 20 percent disabling.

In his submission received August 2010, identified as the VA Form 9 substantive appeal as to the issue of whether an evaluation higher than 20 percent disabling for a right knee disability is warranted (also discussed in this Remand), the Veteran also provided statements regarding his cervical spine disability, which he alleged is more severe than the disability rating assigned.  Specifically, he stated "that does not sound like a [mere] 10 percent evaluation you gave me."  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a notice of disagreement; special wording not required); see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (VA has always been, and will continue to be, liberal, in determining what constitutes a notice of disagreement).

Parenthetically, as mentioned above, the RO increased his disability evaluation of his cervical spine disability from 10 percent to 20 percent in the September 2009 rating decision.  However, the fact that the Veteran expressed disagreement with "a [mere] 10 percent evaluation," the Board finds that his statement, nonetheless, constitutes a notice of disagreement as to the September 2009 rating decision.

As such, the Board finds that the Veteran timely submitted a notice of disagreement in August 2010 as to the issue of entitlement to an evaluation in excess of 20 percent disabling for service-connected cervical spine disability adjudicated in the September 2009 rating decision.  A statement of the case has not been issued regarding this claim.  The filing of a notice of disagreement initiates the appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue (entitlement to an evaluation in excess of 20 percent disabling for service-connected cervical spine disability).  Id.

Secondary Service Connection Claims

In May 2010, these claims were remanded by the Board to the RO via the AMC for corrective VCAA action and to obtain an appropriate VA medical opinion regarding the issues of secondary service connection.  Specifically, the Board requested that the RO provide the Veteran with notice as to how the evaluations or the effective dates could be assigned should service connection be granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, the Board requested medical opinions as to whether his right shoulder, left knee, and right hip conditions were secondary to his service-connected cervical spine and right knee disabilities.

The Board explicitly instructed that "the issue of aggravation of these disabilities should also be addressed."

Upon review of the medical opinion submitted in May 2010, the Board finds that the examiner did not adequately address the issues requested by the Board in its May 2010 Remand.  Particularly, the issue of aggravation as to these service connection claims was not discussed.

Also, it appears that a notice compliant letter addressing the requirements in Dingess was not sent to the Veteran as instructed by the May 2010 Board Remand.

The Board has a legal obligation to return an insufficient examination ordered by the Board for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  Board decisions are routinely vacated and remanded by the Court for such issues.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before the Board regarding the issue of entitlement to an evaluation in excess of 20 percent disabling for a right knee disability, and notify him of the scheduled hearing at the current address of record.  A copy of the notice provided to the Veteran and his representative of the scheduled hearing should be placed in the record.

2. Issue the Veteran an appropriate statement of the case on the issue of entitlement to an evaluation in excess of 20 percent disabling for service-connected cervical spine disability.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

3. As to the issues of secondary service connection for a right shoulder disability, a left knee disability, and a right hip disability, send the Veteran fully compliant notice as addressed in Dingess.  Specifically, inform the Veteran as to how VA assigns disability ratings and effective dates.

4. Request that a medical professional knowledgeable in orthopedics review the claims file and provide medical opinions regarding the issues of secondary service connection for a right shoulder disability, a left knee disability, and a right hip disability.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (a physical examination of the Veteran is not is not required).

The examiner should render opinions as to the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder disability was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected cervical spine disability?  If the opinion is that his service-connected cervical spine disability aggravated his right shoulder disability, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected right knee disability?  If the opinion is that his service-connected right knee disability aggravated his left knee disability, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip disability was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected right knee disability?  If the opinion is that his service-connected right knee disability aggravated his right hip disability, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

A rationale must be provided for each opinion offered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

The issue of aggravation for each of these disabilities must be addressed.

If any opinion cannot be reached without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

A detailed, clear, and concise rationale must be provided for each opinion offered.

5. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

6. When the development requested has been completed, and the RO has ensured compliance with the requested actions regarding issues 3 through 5 as listed on the title page of this Remand, they should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


